UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6678



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD JEREMY KNOWLES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-96-907-6, CA-99-1140-20-AK)


Submitted:   July 30, 1999                 Decided:   August 12, 1999


Before MURNAGHAN, ERVIN, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Jeremy Knowles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, Ronald Jeremy Knowles, seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See United States v. Knowles, Nos.

CR-96-907-6; CA-99-1140-AK (D.S.C. Apr. 28, 1999). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2